Title: From George Washington to Elias Boudinot, 30 March 1783
From: Washington, George
To: Boudinot, Elias


                        
                            Sir
                            Head Quarters 30th March 1783
                        
                        Your Excellency will permit me, with the most lively sensations of gratitude & pleasure, to return
                            you my warmest Thanks for the Communication, you have been pleased to make to me and the Army, of the glorious News of a
                            general Peace; an Event, which cannot fail to diffuse a general Joy throughout the United States: but to none of their
                            Citizens a greater Share, than to the Officers & Soldiers, who now compose the Army—It is impossible for me to express the Effusion of Joy, with which I beg your Excellency, to accept a Return
                            of my sincerest Congratulations on this happiest of Events.
                        The Commutation of the Half Pay, and Measures adopted for the Liquidation of their Accounts, give great
                            satisfaction to the Army; and will prove an additional Tie, to strengthen their Confidence in the Justice, and benevolent
                            Intentions of Congress towards them. I have the Honor to be, with the Highest Respect & Esteem Sir Your
                            Excellencys Most Obedient & most humble Servant
                        
                            Go: Washington
                        
                    